                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


RAYMEL ADDISON,                               )
                                              )
                       Petitioner,            )      Civil Action No. 18-1649
                                              )
               v.                             )      Judge Cathy Bissoon
                                              )      Magistrate Judge Robert C. Mitchell
KATHY BRITTAIN, et al.,                       )
                                              )
                       Respondents.           )


                                     MEMORANDUM ORDER

       This case has been referred to United States Magistrate Judge Robert C. Mitchell for

pretrial proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and (B),

and Local Rule of Civil Procedure 72.

       On January 9, 2019, the Magistrate Judge issued a Report (Doc. 5) recommending that

Raymel Addison’s 2254-habeas Petition be dismissed, and that a certificate of appealability be

denied. Service of the Report and Recommendation (“R&R”) was made, and Petitioner filed

Objections. See Doc. 9.

       On March 25, 2019, the Magistrate Judge issued a Supplemental R&R (Doc. 10)

addressing the substance of Petitioner’s Objections; and reiterating that the Petition should be

dismissed and a certificate of appealability be denied. On March 29, 2019, Petitioner filed a

“Supplement” to his 2254-Petition (Doc. 11), the content of which the District Court has

considered, as the functional-equivalent of timely-stated objections to the Supplemental R&R.

       After a de novo review of the pleadings and documents in the case, together with the

R&R, the Supplemental R&R, and the Objections and “Supplement” thereto, it hereby is

ORDERED that Raymel Addison’s 2254-habeas Petition is DISMISSED; a certificate of
appealability is denied; and the R&R (Doc. 5), as supplemented (Doc. 10), is adopted as the

Opinion of the District Court. In light of the foregoing, Petitioner’s Motion (Doc. 7) for the

appointment of counsel is DENIED AS MOOT.

       IT IS SO ORDERED.



May 22, 2019                                         s\Cathy Bissoon
                                                     Cathy Bissoon
                                                     United States District Judge
cc (via First-Class U.S. Mail):

Raymel Addison
GN-1646
SCI Fayette
48 Overlook Drive
LaBelle, PA 15450


cc (via ECF email notification):

All counsel of record




                                                 2
